Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2020

                                   No. 04-19-00781-CV

                                     Ernest BUSTOS,
                                        Appellant

                                            v.

                       BEXAR APPRAISAL DISTRICT, ET AL.,
                                  Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-16392
                         Honorable Aaron Haas, Judge Presiding


                                     ORDER

    The Appellant's Unopposed Motion for Extension of Time to File Reply Brief is hereby
GRANTED. Time is extended until October 23, 2020.

      It is so ORDERED September 22, 2020.

                                                        PER CURIAM


      ATTESTED TO: ______________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT